UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q A/1 T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File Number: 000-53771 CN DRAGON CORPORATION (Exact Name of registrant as specified in its charter) Nevada 98-0358149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8/F Paul Y Centre, 51 Hung To Road, Kwun Tong, Kowloon, Hong Kong (Address of principal executive offices) (+852) 2772 9900 (Registrant’s telephone number, including area code ) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such period that the registrant was required to submit and post such files). o Yes T No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes T No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of December 31, 2010, there were 81,010,491 shares of our common stock [par value $0.001] issued and outstanding. EXPLANATORY NOTES The Amendment No. 1 to CN Dragon Corporation (the “Company”, “CN Dragon”)’s Quarterly report on Form 10Q/A for the nine months ended December 31, 2010 (the “Amended 10-Q”), is being filed as a result of the Company’s recent discovery of several errors on the name of Statement of Incomes; the calculation errors on the weighted average number of share outstanding on the statement of operation; typographic errors on Part I Note 4, Note 6 and Note 8 of unaudited financial statements and Item 5 Market Information. This Amended 10-Q is being filed to make to amend the Statement of Income to Statement of Operation; the calculation errors on the weighted average number of share outstanding; the typographic errors on Part I Note 4, Note 6 and Note 8 of unaudited financial statements. Item 5 Market Information is also corrected for recent condition. No other information included in the original Form 10-Q is amended hereby. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CN DRAGON CORPORATION (FORMERLY WAVELIT, INC.) CONSOLIDATED BALANCE SHEETS AS AT DECEMBER 31, 2, 2010 (Stated in US Dollars) As at Note December31,2010 April30,2010 ASSETS (Unaudited) (Audited) Current assets Cash and cash equivalents 2(l) $ $ Deposits and prepaid expense - Other receivables 1 Total current assets Property, plant and equipment, net 4 - Goodwill - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $
